DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1 -20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is based upon the concept of undue experimentation associated with a determination of the metes and bounds of the invention.
	There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988). These factors are: the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or 
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim 1 describes an “expandable containment fence comprising a membrane net” that is configured to “contain the hazardous gas leak by preventing the hazardous gas leak from spreading horizontally”.
It is unclear what this means and what the components are that make-up this material. 
	(C) The state of the prior art:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In a prior art search, H2S solid sorption material is known but H2S membranes, sheets, fabrics or fences are not known.
(D) The level of one of ordinary skill:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

One with a degree in chemistry would be sufficient to understand this feature.
(E) The level of predictability in the art:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Although there is some small degree of predictability in the use of a H2S sorption material, combined with an impermeable material that is flexible, the success of such use is completely dependent on the composition and specific structure of the material. The skilled artisan would not be directly led to what is considered a “membrane” or what materials would be considered impermeable for use as the curtain and how the rods are used with this curtain.  Furthermore, it is unclear how the solid H2S sorption material is held within this composite.
(F) The amount of direction provided by the inventor:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The specification of this application gives the following guidance on what this can be:
	Para. 19 of the Pre-Grant Publication explains that this expandable fence has toxic gas absorption material, fixed beams, a membrane material with solid H2S absorption material, an expandable non-permeable fence full of solid H2S absorption material, a rail to allow the fence to expand fully from one beam to the other and a motor.  The fence can expand like a curtain (PG Pub, para. 19).  The specification then states that “the fence membrane can be fit to cover from the ground to the height of the fence”, which is unclear (para. 20).  The outside of the membrane can include a mesh (para. 20).  
	The claims are extremely broad in terms of what is an “expandable containment fence” and a “membrane net”.  The only guidance given for the expandable fence is that it can have a rail “to allow the fence to expand”.  The fence is non-permeable containing solid H2S absorption material (see above).  It is unclear what this includes.  If the fence contains solid H2S absorption material but is also impermeable, does the leaked H2S gas contact this absorption material at all?  Therefore is the fence permeable on one side (such as with a mesh) or is it non-permeable on both sides? Then how does the leaked H2S access the H2S absorption material?  
	As for the membrane net, it is unclear if this net is part of the fence or layered on the fence, on the inside of the fence, on the outside of the fence, if there is a gap.  It is unclear what the membrane net is made out of it.

(G) The existence of working examples:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are no working examples.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the number of materials useable as a “fence” and a “membrane” is large and it is unclear what would be considered “impermeable” or how one would configure the solid sorption materials with both of these in a way that would make an effective and workable product that is both able to sorb H2S, is flexible and impermeable.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap (US Pub.: 20170114513) and in view of Stutts (US Pat.: 9089854).
Dunlap describes a method of treatment pollutants using a membrane system for the isolation, channeling and collecting of those pollutants (para. 19).  Use of this membrane is particularly desirable for emissions of crude oils (para. 22).  Dunlap describes use of an integrated communications and computer system that monitors and adjusts the capabilities of this membrane (para. 33).  This fence can be reinforced using stiffening tubes (para. 198), anchors (para. 197).  The membrane is foldable (para. 205).  This membrane can be considered the “expandable containment fence comprising a membrane net” of the claims.    Also, this device can be considered useable in preventing hazardous gas leak from spreading horizontally.

Dunlap explains that additional additives used to treat pollutants include: chelation and binding materials (para. 314), Buckyball encasement (para. 316), adherents, catalysts, etc can be added to the membrane using a number of means, to include spraying (para. 317).  Dunlap does not teach a separate and distinct application of these to the pollutants outside of the membrane however.  
Furthermore, Dunlap does explain that oil drilling made be done in both deep sea areas as well as remove wild lands, mountain and jungle terrain (para. 2).  The need to sequester pollution from both of these areas is important (para. 2).  Finally, Dunlap does not specifically explain that one of these emissions is H2S.  
Finally, although Dunlap describes use of an integrated communications and computer system that monitors and adjusts the capabilities of this membrane, Dunlap does not specifically describe use of one or more gas sensors of a production facility indicating a hazardous gas leak in a detected area.
	Stutts describes a method and system for atomizing and dispersing a H2S scavenger (title) from a location in proximity to an oil well (col. 1, lines 16-19).   The reference explains that H2S release is an issue around oil wells and other environments (col. 1, lines 34-35).  Strutts explains that scavengers are molecules that tie up or neutralize H2S (col. 3, lines 20-21).  As to the application, Strutts explains that some of H2S removal is need from both dry areas and well as wet areas (col. 1, lines 22-25).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a separate spray means to neutralize hazardous emissions, as shown in Strutts for use with Dunlap because these separate treatments are known to be effective in reducing H2S release.

	As to the additional features of Claim 8 in the preamble, the courts have held that “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)”.  Therefore since the body of the claim does not depend on the preamble for completeness and the process steps are able to stand alone, treatment of this claim is complete given the above. 

	As to Claim 4, Dunlap teaches that the membrane is modified with a number of compounds, such as chelation substances (para. 317).  This can be considered a toxic gas absorption material.

.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap and Stutts as applied to claim 1 above, and further in view of Albarado (US Pub.: 2007/0120695).
Dunlap and Stutts teaches use of controllers and sensors that send information about H2S levels from gas leaks that include notifications.  The references do not specifically teach that these communications take place during and after the hazardous gas leaks.
Albarado teaches a facility that is part of a petroleum drilling platform (para. 28) using a controller console that is integrated and connected to a monitoring system (para. 55).  The monitoring system includes detectors, communication software and other means to communicate information to the controller (para. 55).  Gas detection monitors are in constant communications with the gas detection controller consoles (para. 55).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate between the detectors and the controller constantly, as taught by Albarado for use with the H2S detectors of Dunlap and Stutts this effectively gives users constant knowledge of the H2S levels from the drilling area.

Claims 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap and Stutts as applied to claims 1 or 8 above, and further in view of Albarado (US Pub.: 2007/0120695) and in view of Jamison (US Pub.: 2016/0024906).

	As to the inputs to override commands, Albarado teaches that their controller can be manually changed, to include use of a manual emergency shutdown switch or a manual bypass means (para. 54).  This shutdown switch will trigger an alarm (para. 14).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a manual override switch, as taught by Albarado for use with the system of Dunlap and Stutts because these are known to be useful in cases of emergency.
	The reference does not specifically disclose user inputs that override commands of the control system.
	Jamison describes a drilling operation (title) that uses computers to control the well site (para. 50).  These computers include algorithms for each feature, which can be manually changed by the user (para. 50).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a means to manually change the algorithm to a .

Claims 2, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap and Stutts as applied to claims 1 or 8 above, and further in view of Selman (US Pat.: 9442218).
Selman describes a gas analyzer used to detect gases liberated (abstract) from a drilling fluid stream (col. 1, lines 21-24).  The system employs a gas strap with a gas analyzer and a computer used for continuous gas analysis (col. 1, lines 15-17).  The gases analyzed for can include H2S (col. 3, lines 15-20).  The computer used to analyze gases can be a controller (col. 4, lines 66-67) that is combined with gas analyzers at multiple locations (col. 5, lines 16-18).  The controller can include a processor that is in communication with a data storage (col. 10, lines 57-60).  The data storage can include a non-transitory computer readable medium (claim 14).  In Fig. 6A, the reference shows a controller’s configurations (see col. 2, lines 1-2) where the controller is made-up of a processor and a data storage component (see Fig. 6A).  Measured values of gas levels are sent to the controller and compared to pre-set values (see Fig. 6A). 
	As for sending, by the control system, communications before, during and after a gas leak, the reference explains that the data storage can include computer instructions to receive sensor values, then compare the sensor values to preset limits and provides an automated shut down of the gas analyzer system when the sensor values exceed the preset limits (col. 11, lines 66-67 to col. 12, lines 1-3).  As for sending communications during and after, Selman explains that the gas analyzer and computer operate on a continuous gas analysis basis (col. 1, lines 15-16).   Therefore it would have been obvious to one of ordinary skill in the art before the 
As for the communications to include notifications and alerts, Selman explains that the system incorporates alarms (col. 11, line 64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system of Selman, which sends communications from the sensors to the controller on a constant basis, as taught by Dunlap and Stutts because this is an effective means to monitor pollutants levels. 

	Claims 6, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap and Stutts as applied to claims 5, 8 above, and further in view of Johnson (US Pub.: 2011/0247879).
	Johnson describes a means for identifying and detecting H2S gases (para. 4), such as from drilling facilities (para. 6, 7, 48).  Detectors are used to detect the concentration of H2S (para. 46).  Different coupons are designed to react with different H2S concentrations (para. 46).  Johnson explains that the ranges of H2S concentrations for which the system can be configured to react to H2S includes 5ppm to 500ppm (para. 46). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the controllers to respond to H2S levels from 5-500ppm, as taught by Johnson for use with H2S detections of Dunlap and Stutts because it is known in 
	As to Claim 7, Stutts explains that when the H2S is detected by the sensor to be above a threshold level, the controller responds by opening valves to feed a scavenger through an atomizer (col. 2, lines 24-27). 
	Johnson describes use of detectors to detect different concentrations of H2S and to react to them (para. 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ detectors of different concentrations of H2S and react to them, as taught by Johnson, as taught by Dunlap and Stutts because Johnson explains that an operator in the field of drilling would benefit from the knowledge of different H2S levels.  

	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap and Stutts as applied to claim 12 above, and further in view of Johnson (US Pub.: 2011/0247879).
	Johnson describes a means for identifying and detecting H2S gases (para. 4), such as from drilling facilities (para. 6, 7, 48).  Detectors are used to detect the concentration of H2S (para. 46).  Different coupons are designed to react with different H2S concentrations (para. 46).  Johnson explains that the ranges of H2S concentrations for which the system can be configured to react to H2S includes 5ppm to 500ppm (para. 46). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the controllers to respond to H2S levels from 5-500ppm, .
Claims 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap (US Pub.: 20170114513) and in view of Stutts (US Pat.: 9089854) and further in view of Selman (US Pat.: 9442218).
Dunlap describes a method of treatment pollutants using a membrane system for the isolation, channeling and collecting of those pollutants (para. 19).  Use of this membrane is particularly desirable for emissions of crude oils (para. 22).  Dunlap describes use of an integrated commuications and computer system that monitors and adjusts the capabilities of this membrane (para. 33).  This fence can be reinforced using stiffening tubes (para. 198), anchors (para. 197).  The membrane is foldable (para. 205).  This membrane can be considered the “expandable containment fence comprising a membrane net” of the claims.    Also, this device can be considered useable in preventing hazardous gas leak from spreading horizontally.
As to the launching feature, Dunlap describes their membrane as being rapidly deployed (para. 4) in response to pollution and hazardous energy incidents (para. 21).  
Dunlap explains that additional additives used to treat pollutants include: chelation and binding materials (para. 314), Buckyball encasement (para. 316), adherents, catalysts, etc can be added to the membrane using a number of means, to include spraying (para. 317).  Dunlap does not teach a separate and distinct application of these to the pollutants outside of the membrane however.  
Furthermore, Dunlap does explain that oil drilling made be done in both deep sea areas as well as remove wild lands, mountain and jungle terrain (para. 2).  The need to sequester 
Finally, although Dunlap describes use of an integrated communications and computer system that monitors and adjusts the capabilities of this membrane, Dunlap does not specifically describe use of one or more gas sensors of a production facility indicating a hazardous gas leak in a detected area.
	Stutts describes a method and system for atomizing and dispersing a H2S scavenger (title) from a location in proximity to an oil well (col. 1, lines 16-19).   The reference explains that H2S release is an issue around oil wells and other environments (col. 1, lines 34-35).  Strutts explains that scavengers are molecules that tie up or neutralize H2S (col. 3, lines 20-21).  As to the application, Strutts explains that some of H2S removal is need from both dry areas and well as wet areas (col. 1, lines 22-25).  
	In the system of Strutts, a sensor is used to detect the presence of H2S (col. 2, lines 24-25).  When gas is found above a certain level, a controller opens a valve and delivers atomizing to a pump (col. 2, lines 27-30) and the material is atomized (col. 2, line 40).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a separate spray means to neutralize hazardous emissions, as shown in Strutts for use with Dunlap because these separate treatments are known to be effective in reducing H2S release.
	As to the features of the controller including a processor, a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions to perform the steps of Claim 15, Dunlap and Stutts teach use of a controller to 
	Neither reference discusses the components of the controller however.
Selman describes a gas analyzer used to detect gases liberated (abstract) from a drilling fluid stream (col. 1, lines 21-24).  The system employs a gas strap with a gas analyzer and a computer used for continuous gas analysis (col. 1, lines 15-17).  The gases analyzed for can include H2S (col. 3, lines 15-20).  The computer used to analyze gases can be a controller (col. 4, lines 66-67) that is combined with gas analyzers at multiple locations (col. 5, lines 16-18).  The controller can include a processor that is in communication with a data storage (col. 10, lines 57-60).  The data storage can include a non-transitory computer readable medium (claim 14).  More specifically, the reference explains there is a client device equipped with computer introductions to connect to a controller that monitors the gases (col. 5, lines 4-7).  Each client device has a processor that is in communication with a client device data storage having computer introductions (col. 5, lines 11-13).  In another embodiment, Fig. 6A, the reference shows a controller’s configurations (see col. 2, lines 1-2) where the controller is made-up of a processor and a data storage component (see Fig. 6A). Since this is part of the controller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider components of the controller to be “coupled” to the controller.
The controller contains computer instructions that measure the data from the sensors (see Fig. 6A).  As to the controller initiating action, this feature is disclosed by both Dunlap and Stutts.


	As to Claim 18, Dunlap teaches that the membrane is modified with a number of compounds, such as chelation substances (para. 317).  This can be considered a toxic gas absorption material.

	As to Claim 19, Strutts teaches a method and system for treating and removing H2S once the levels have reached a threshold concentration in the area of an oil well (abstract).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap, Stutts and Selman as applied to claim 15 above, and further in view of Albarado (US Pub.: 2007/0120695).
Dunlap and Stutts teaches use of controllers and sensors that send information about H2S levels from gas leaks that include notifications.  The references do not specifically teach that these communications take place during and after the hazardous gas leaks.
Albarado teaches a facility that is part of a petroleum drilling platform (para. 28) using a controller console that is integrated and connected to a monitoring system (para. 55).  The 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate between the detectors and the controller constantly, as taught by Albarado for use with the H2S detectors of Dunlap, Stutts and Selman this effectively gives users constant knowledge of the H2S levels from the drilling area.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap, Stutts and Selman as applied to claim 15 above, and further in view of Albarado (US Pub.: 2007/0120695) and in view of Jamison (US Pub.: 2016/0024906).
Albarado teaches a facility that is part of a petroleum drilling platform (para. 28) using a controller console that is integrated and connected to a monitoring system (para. 55).  The monitoring system includes detectors, communication software and other means to communicate information to the controller (para. 55).  Gas detection monitors are in constant communications with the gas detection controller consoles (para. 55).  The controller console utilizes a separate display device for viewing the readings of the plurality of the gas detection monitors (para. 22).
	As to the inputs to override commands, Albarado teaches that their controller can be manually changed, to include use of a manual emergency shutdown switch or a manual bypass means (para. 54).  This shutdown switch will trigger an alarm (para. 14).  

	The reference does not specifically disclose user inputs that override commands of the control system.
	Jamison describes a drilling operation (title) that uses computers to control the well site (para. 50).  These computers include algorithms for each feature, which can be manually changed by the user (para. 50).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a means to manually change the algorithm to a controller, as taught by Jamison for use with Dunlap, Stutts and Albarado because this allows the controller to be adjustable for the needs of the user.

	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap, Stutts and Albarado as applied to claim 19 above, and further in view of Johnson (US Pub.: 2011/0247879).
	Johnson describes a means for identifying and detecting H2S gases (para. 4), such as from drilling facilities (para. 6, 7, 48).  Detectors are used to detect the concentration of H2S (para. 46).  Different coupons are designed to react with different H2S concentrations (para. 46).  Johnson explains that the ranges of H2S concentrations for which the system can be configured to react to H2S includes 5ppm to 500ppm (para. 46). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 22, 2022